Decrees affirmed. This is a “bill for declaratory judgment and bill for accounting” brought by the Attorney General in behalf of the Metropolitan District Commission against a public utility corporation of Massachusetts with respect to rates charged by the defendant for electric street lighting. The plaintiff appealed from an interlocutory decree sustaining the defendant’s demurrer to the bill of complaint and from a final decree dismissing the bill. The Department of Public Utilities, which has an interest, has not been made a party. The bill was properly dismissed for the reasons set forth in Commonwealth v. Massachusetts Elec. Co. decided herewith.